NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                          No. 14-3447
                                          ___________

                                JAMES TALLEY, Firefighter,
                                               Appellant

                                                 v.

                          JEROME B. SIMANDLE, District Judge
                         ____________________________________

                       On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                           (D.C. Civil Action No. 13-cv-03984)
                        District Judge: Honorable Cynthia M. Rufe
                        ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     March 5, 2015
                Before: FUENTES, SHWARTZ and ROTH, Circuit Judges

                               (Opinion filed: March 26, 2015)
                                        ___________

                                           OPINION*
                                          ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute
binding precedent.
       Appellant James Talley appeals from the District Court’s order dismissing his in

forma pauperis (“IFP”) federal civil rights action pursuant to 28 U.S.C. § 1915(e)(2)(B).

We will dismiss this appeal as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i).

       Appellee Jerome B. Simandle is a United States District Judge for the District of

New Jersey. In March 2004, Talley filed suit in the District of New Jersey alleging

Fourth Amendment violations, wrongful termination, and various other state-law

violations by the City of Atlantic City, for which Talley was employed as a firefighter

until discharged after testing positive for cocaine. See Talley v. City of Atl. City, No. 04-

cv-1146 (D.N.J. Jan. 26, 2005). In January 2005, Judge Simandle dismissed Talley’s

suit, holding, inter alia, that Talley had failed to state a claim upon which relief may be

granted and was time-barred from bringing a claim under 42 U.S.C. § 1983; the court

declined to exercise jurisdiction over Talley’s remaining state-law claims, see 28 U.S.C.

§ 1367(c). Judge Simandle subsequently denied numerous post-judgment motions by

Talley. Talley filed multiple unsuccessful appeals.1

       On July 9, 2013, Talley brought this action under Bivens v. Six Unknown Named

Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971), against the United States

Department of Justice and Judge Simandle in the Eastern District of Pennsylvania.

Talley alleged that Judge Simandle improperly dismissed his 2004 suit in violation of

Talley’s due process rights. Talley requested monetary damages and re-adjudication of


1
 See Talley v. City of Atl. City, C.A. No. 05-3780 (order filed Nov. 22, 2005); Talley v. City of
Atl. City, C.A. No. 07-4074 (order filed Sept. 11, 2008); Talley v. City of Atl. City, C.A. No 10-
3428 (order filed Jan. 13, 2011).
                                                2
his 2004 case against Atlantic City. On July 16, 2013, the District Court granted Talley’s

motion to proceed IFP but dismissed his complaint with prejudice pursuant to

§ 1915(e)(2)(B) as barred by judicial and sovereign immunity. Talley timely appealed.

         We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s dismissal of Talley’s complaint under § 1915(e)(2)(B). See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). In screening IFP complaints, a district

court must dismiss an action if it fails to state a claim upon which relief may be granted

or seeks monetary relief against a defendant immune to such a claim. 28 U.S.C.

§ 1915(e)(2)(B)(ii)–(iii). We will dismiss an appeal as frivolous under § 1915(e)(2)(B)(i)

if it lacks an arguable basis in either law or fact. See Neitzke v. Williams, 490 U.S. 319,

325 (1989).

         Under the doctrine of judicial immunity, a judge is immune from suit for monetary

damages arising from his judicial acts. Gallas v. Supreme Ct. of Pa., 211 F.3d 760, 768

(3d Cir. 2000). The only exceptions are for nonjudicial actions or those “taken in the

complete absence of all jurisdiction.” Mireles v. Waco, 502 U.S 9, 12 (1991). In

deciding the viability of Talley’s claims, Simandle engaged in a quintessentially judicial

act, and Talley has alleged no facts to support an inference that Simandle acted in the

clear absence of his jurisdiction. See Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir.

2006).




                                             3
       We note that Talley’s allegations do not actually involve the Department of Justice

in any meaningful way. Moreover, he may not maintain a Bivens action against a federal

agency. See FDIC v. Meyer, 510 U.S. 471, 475, 486 (1994).

       As for his request for equitable relief, Talley’s 2004 suit against Atlantic City was

dismissed, among other reasons, as time-barred and for failure to state a claim, making

the dismissal a final judgment on the merits. See Fed. R. Civ. P. 41(b); Plaut v.

Spendthrift Farm, Inc., 514 U.S. 211, 228 (1995). The doctrine of res judicata therefore

prevents a court from re-adjudicating those claims. See EEOC v. U.S. Steel Corp., 921
F.2d 489, 493 (3d Cir. 1990). We observe that Talley offers no grounds to support an

inference that he was not afforded a full and fair opportunity to litigate those 2004 claims.

See Kremer v. Chem. Constr. Corp., 456 U.S. 461, 480–84 (1981).

       Under the circumstances of this case, the District Court certainly did not abuse its

discretion in denying leave to amend on the grounds of futility. See Grayson v. Mayview

State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

       In conclusion, because Talley’s appeal lacks any arguable legal basis, we will

dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).




                                             4